Decree affirmed. This is a suit in equity under G. L. c. 40A, § 22, inserted by St. 1954, c. 368, §2, to enforce § 3 (b) of the zoning ordinance of the city of Chelsea providing that in a Residential district-Part A “No wooden building shall be erected, altered, arranged or designed to be occupied by more than two families.” The evidence and the material facts found by the judge are reported. It appears that the defendant owns a wooden building in a Residential district-Part A which was already arranged and designed for more than two families when he acquired it on June 15, 1956. He cut out a rear door to comply with the building code, made some interior changes, and installed additional plumbing in accordance with permits issued by the building and plumbing inspector. The inspector testified that in his opinion the work did not constitute a violation of the zoning ordinance. The bill does not complain of unlawful use. On the evidence the conclusion of the judge that the defendant did not alter, arrange or design *793the house for more than two families was justified. There was no error in the final decree dismissing the bill, from which the plaintiff appealed.
Eli H. Gartz, City Solicitor, for the plaintiff, submitted a brief.
Samuel Leader, for the defendant.